Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) dated as of April 26,
2005 (the “Effective Date”), is by and between Isolagen, Inc., a Delaware
corporation (together with its subsidiaries, the “Company” or “Isolagen”), and
Susan Stranahan Ciallella, an individual residing in Pennsylvania (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive desires to serve the Company as its General Counsel,
Executive Vice President and Secretary; and

 

WHEREAS, the Company desires to employ Executive as its General
Counsel,Executive Vice President and Secretary;

 

NOW THEREFORE in consideration of the mutual benefits to be derived from this
Agreement, the Company and the Executive hereby agree as follows:

 

1.                                       Term of Employment; Office and Duties.

 


(A)                                  COMMENCING ON OR ABOUT APRIL 28, 2005 (THE
“EMPLOYMENT DATE”), AND FOR AN INITIAL TERM ENDING APRIL 28, 2008, THE COMPANY
SHALL EMPLOY THE EXECUTIVE AS A SENIOR EXECUTIVE OF THE COMPANY WITH THE TITLE
OF GENERAL COUNSEL, EXECUTIVE VICE PRESIDENT AND SECRETARY.  AS GENERAL COUNSEL
AND EXECUTIVE VICE PRESIDENT, EXECUTIVE SHALL BE THE COMPANY’S CHIEF LEGAL
OFFICER AND SHALL PERFORM ALL DUTIES AND RESPONSIBILITIES WHICH ARE CONSISTENT
WITH THE POSITIONS AND SUCH ADDITIONAL DUTIES AND RESPONSIBILITIES CONSISTENT
WITH SUCH POSITIONS AS MAY FROM TIME TO TIME BE ASSIGNED TO THE EXECUTIVE BY THE
BOARD OF DIRECTORS OR THE CHIEF EXECUTIVE OFFICER.  EXECUTIVE SHALL REPORT TO
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AND TO THE BOARD OF DIRECTORS. 
EXECUTIVE SHALL ALSO PERFORM THE DUTIES AND RESPONSIBILITIES OF THE SECRETARY AS
SET FORTH IN THE BYLAWS OF THE COMPANY.  EXECUTIVE AGREES TO PERFORM SUCH DUTIES
AND DISCHARGE SUCH RESPONSIBILITIES IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  THIS AGREEMENT SHALL BE AUTOMATICALLY RENEWED FOR AN ADDITIONAL ONE
(1) YEAR TERM UNLESS THE COMPANY NOTIFIES THE EXECUTIVE  ONE YEAR  PRIOR TO THE
EXPIRATION OF THE AGREEMENT OF THE COMPANY’S  INTENTION NOT TO RENEW THE
AGREEMENT.


 


(B)                                 THE EXECUTIVE SHALL DEVOTE SUBSTANTIALLY ALL
OF HER WORKING TIME TO THE BUSINESS AND AFFAIRS OF THE COMPANY OTHER THAN DURING
VACATIONS OF FOUR WEEKS PER YEAR AND PERIODS OF ILLNESS OR INCAPACITY; PROVIDED,
HOWEVER, THAT NOTHING IN THIS AGREEMENT SHALL PRECLUDE THE EXECUTIVE FROM
DEVOTING TIME REQUIRED:  (I) FOR SERVING AS A DIRECTOR OR OFFICER OF ANY
ORGANIZATION OR ENTITY NOT IN A COMPETING BUSINESS WITH THE COMPANY, AND ANY
OTHER BUSINESSES IN WHICH THE COMPANY BECOMES INVOLVED; (II) DELIVERING
LECTURES, WRITING ARTICLES OR BOOKS, OR FULFILLING SPEAKING ENGAGEMENTS;  OR
(III) ENGAGING IN CHARITABLE AND COMMUNITY ACTIVITIES PROVIDED THAT SUCH
ACTIVITIES DO NOT INTERFERE WITH THE PERFORMANCE OF HER DUTIES HEREUNDER.


 


(C)                                  THE BOARD OF DIRECTORS SHALL APPOINT
EXECUTIVE TO SERVE ON THE BOARD OF DIRECTORS WITHIN THIRTY (30) DAYS OF THE
EMPLOYMENT DATE AND SHALL NOMINATE EXECUTIVE TO SERVE THE BOARD OF DIRECTORS
DURING THE TERM OF THIS AGREEMENT.


 

2.                                       Compensation and Benefits.

 

For all services rendered by the Executive in any capacity during the period of
Executive’s employment by the Company, including without limitation, services as
an executive officer or member of any committee of the Board of Directors or any
subsidiary, affiliate or division thereof, from and after the Effective Date,
the Executive shall be compensated as follows:

 


(A)                                  BASE SALARY.  THE COMPANY SHALL PAY THE
EXECUTIVE A FIXED SALARY (“BASE SALARY”) AT A RATE OF FOUR HUNDRED THOUSAND
DOLLARS ($400,000) PER YEAR.  THE BOARD OF DIRECTORS MAY PERIODICALLY REVIEW THE
EXECUTIVE’S BASE SALARY AND MAY DETERMINE TO INCREASE (BUT NOT DECREASE) THE
EXECUTIVE’S SALARY, IN ACCORDANCE WITH

 

--------------------------------------------------------------------------------


 


SUCH POLICIES AS THE COMPANY MAY HEREAFTER ADOPT FROM TIME TO TIME, IF IT DEEMS
APPROPRIATE.  BASE SALARY WILL BE PAYABLE IN ACCORDANCE WITH THE CUSTOMARY
PAYROLL PRACTICES OF THE COMPANY.


 


(B)                                 BONUS.  EXECUTIVE SHALL BE ENTITLED TO A
ONE-TIME BONUS IN THE AMOUNT OF $100,000, PAYABLE TO EXECUTIVE WITHIN THIRTY
(30) DAYS OF HER COMMENCEMENT OF SERVICE AS GENERAL COUNSEL, EXECUTIVE VICE
PRESIDENT AND SECRETARY.  BEGINNING IN FISCAL YEAR 2005, EXECUTIVE WILL ALSO BE
ENTITLED TO RECEIVE AN ANNUAL BONUS (THE “ANNUAL BONUS”) WITH THE 2005 ANNUAL
BONUS BEING PRORATED FOR THE PERIOD OF EMPLOYMENT IN THAT YEAR, PAYABLE EACH
YEAR SUBSEQUENT TO THE ISSUANCE OF FINAL AUDITED FINANCIAL STATEMENTS, BUT IN NO
CASE LATER THAN 120 DAYS AFTER THE END OF THE COMPANY’S MOST RECENTLY COMPLETED
FISCAL YEAR.   THE FINAL DETERMINATION ON THE AMOUNT OF THE ANNUAL BONUS WILL BE
MADE BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, BASED PRIMARILY ON
MUTUALLY AGREED UPON CRITERIA, ESTABLISHED WITH RESPECT TO THE ENSUING FISCAL
YEAR, WITHIN THIRTY (30) DAYS OF THE END OF EACH FISCAL YEAR.  CRITERIA FOR THE
ANNUAL BONUS FOR 2005 (PRORATED) AND 2006 (FULL YEAR) SHALL BE AGREED UPON PRIOR
TO OR WITHIN THIRTY (30) DAYS AFTER THE EXECUTION OF THIS AGREEMENT.  THE
COMPENSATION COMMITTEE MAY ALSO CONSIDER OTHER MORE SUBJECTIVE FACTORS IN MAKING
ITS DETERMINATION.  THE TARGETED AMOUNT OF THE ANNUAL BONUS SHALL BE 40% OF THE
EXECUTIVE’S BASE SALARY. THE ACTUAL ANNUAL BONUS FOR ANY GIVEN PERIOD MAY BE
HIGHER OR LOWER THAN 40%.  FOR ANY FISCAL YEAR IN WHICH EXECUTIVE IS EMPLOYED
FOR LESS THAN THE FULL YEAR,   EXECUTIVE SHALL RECEIVE A BONUS WHICH IS PRORATED
BASED ON THE NUMBER OF FULL MONTHS IN THE YEAR WHICH ARE WORKED.


 


(C)                                  FRINGE BENEFITS, OPTION GRANTS AND
MISCELLANEOUS EMPLOYMENT MATTERS.


 


(I)                                     THE EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN SUCH DISABILITY, HEALTH AND LIFE INSURANCE AND OTHER FRINGE
BENEFIT PLANS OR PROGRAMS OFFERED TO ALL EMPLOYEES OF THE COMPANY, AS WELL AS TO
THE KEY EXECUTIVE EMPLOYEES OF COMPANY, INCLUDING A SECTION 401(K) AND
RETIREMENT PLAN OF THE COMPANY AS MAY BE ESTABLISHED FROM TIME TO TIME BY THE
BOARD OF DIRECTORS, SUBJECT TO THE RULES AND REGULATIONS APPLICABLE THERETO.  AT
THE EXECUTIVE’S OPTION, IN LIEU OF PROVIDING GROUP MEDICAL BENEFITS, THE COMPANY
WILL REIMBURSE THE EXECUTIVE FOR HEALTH INSURANCE PREMIUM PAYMENTS MADE PURSUANT
TO COBRA BY THE EXECUTIVE UNDER HER EXISTING GROUP MEDICAL COVERAGE (CURRENTLY
$970 PER MONTH).    UPON TERMINATION OF EXECUTIVE’S GROUP COVERAGE UNDER COBRA,
SHE SHALL HAVE THE OPTION OF ENROLLING IN THE COMPANY’S GROUP PLAN OR CONVERTING
HER PRIOR COVERAGE TO AN INDIVIDUAL POLICY, AT WHICH TIME THE COMPANY WOULD
REIMBURSE HER FOR AN AMOUNT EQUAL TO ITS MONTHLY COST OF COVERING EXECUTIVE
UNDER ITS PLAN, AND EXECUTIVE WOULD PAY ANY ADDITIONAL AMOUNTS NECESSARY TO
PROVIDE INDIVIDUAL COVERAGE.    IN ADDITION, THE EXECUTIVE SHALL BE ENTITLED TO
THE FOLLOWING BENEFITS:


 


(II)                                  CONTEMPORANEOUS WITH THE EXECUTION OF THIS
AGREEMENT, THE EXECUTIVE WILL BE GRANTED  A NON-QUALIFIED STOCK OPTION  (THE
“EMPLOYMENT OPTION”) TO PURCHASE 300,000 SHARES OF THE COMPANY’S COMMON STOCK,
PAR VALUE $.001 PER SHARE (THE “COMMON STOCK”) WITH AN EXERCISE PRICE PER SHARE
EQUAL TO THE AVERAGE CLOSING TRANSACTION PRICE ON THE EFFECTIVE DATE, WHICH IS
THE DATE OF THE GRANT.  IN THE COMPANY’S DISCRETION, THE EMPLOYMENT OPTION MAY
BE ISSUED PURSUANT TO THE COMPANY’S EXISTING STOCK OPTION PLANS OR APART FROM
THOSE PLANS.  THE TERM OF THE EMPLOYMENT OPTION WILL BE FOR A PERIOD OF TEN
(10) YEARS FROM THE DATE OF GRANT.  ONE THIRD OF THE SHARES ELIGIBLE FOR
PURCHASE UNDER THE EMPLOYMENT OPTION SHALL VEST ON EACH OF THE FIRST, SECOND AND
THIRD ANNIVERSARIES OF THE EMPLOYMENT DATE PROVIDED THAT EXECUTIVE CONTINUES TO
BE EMPLOYED BY THE COMPANY; PROVIDED FURTHER, HOWEVER, THAT IF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED (I) WITHOUT “CAUSE” OR (II) ”FOR GOOD
REASON,” ALL UNVESTED PORTIONS OF THE EMPLOYMENT OPTION SHALL VEST IMMEDIATELY
UPON SUCH TERMINATION.


 


(III)                               THE VESTING OF THE EMPLOYMENT OPTION AND THE
ADDITIONAL EMPLOYMENT OPTION SHALL ACCELERATE AND VEST IMMEDIATELY UPON A CHANGE
IN CONTROL OF THE COMPANY AS DEFINED IN RULE 405 OF THE SECURITIES ACT OF 1933
OR UPON SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR THE MERGER OUT
OF EXISTENCE OF THE COMPANY.


 


(D)                                 WITHHOLDING AND EMPLOYMENT TAX.  PAYMENT OF
ALL COMPENSATION HEREUNDER SHALL BE SUBJECT TO CUSTOMARY WITHHOLDING TAX AND
OTHER EMPLOYMENT TAXES AS MAY BE REQUIRED WITH RESPECT TO COMPENSATION PAID BY
AN EMPLOYER/CORPORATION TO AN EMPLOYEE.


 


(E)                                  DISABILITY.  THE COMPANY SHALL PROVIDE THE
EXECUTIVE WITH A POLICY OF DISABILITY INSURANCE BENEFITS OF AT LEAST SIXTY
PERCENT (60%) OF HER GROSS BASE SALARY PER MONTH.   TO THE EXTENT PERMITTED BY
THE COMPANY’S EXISTING DISABILITY POLICY, THE EXECUTIVE’S DISABILITY POLICY WILL
BE A PORTABLE POLICY.  THE EXECUTIVE

 

2

--------------------------------------------------------------------------------


 


AGREES TO PAY FOR ANY ADDITIONAL PREMIUM PAYMENTS RESULTING FROM PROVIDING A
PORTABLE POLICY (IN COMPARISON TO A GROUP POLICY) AND FURTHER AGREES TO HAVE THE
ADDITIONAL PREMIUM PAYMENTS DEDUCTED FROM HER PAY.   IN THE EVENT OF THE
EXECUTIVE’S DISABILITY (AS HEREINAFTER DEFINED), THE EXECUTIVE AND HER FAMILY
SHALL CONTINUE TO BE COVERED BY ALL OF THE COMPANY’S LIFE, MEDICAL, HEALTH AND
DENTAL PLANS, AT THE COMPANY’S EXPENSE, TO THE EXTENT SUCH BENEFITS CAN BE
OBTAINED AT A REASONABLE COST, FOR THE LESSER OF THE TERM OF SUCH DISABILITY (AS
HEREINAFTER DEFINED) OR EIGHTEEN (18) MONTHS, IN ACCORDANCE WITH THE TERMS OF
SUCH PLANS.


 


(F)                                    DEATH.  THE COMPANY SHALL PROVIDE THE
EXECUTIVE WITH A POLICY OF TERM LIFE INSURANCE BENEFITS IN THE AMOUNT OF AT
LEAST ONE MILLION DOLLARS ($1,000,000). TO THE EXTENT PERMITTED BY THE COMPANY’S
EXISTING LIFE INSURANCE POLICY, THE EXECUTIVE’S LIFE INSURANCE POLICY WILL BE A
PORTABLE POLICY.  THE EXECUTIVE AGREES TO PAY FOR ANY ADDITIONAL PREMIUM
PAYMENTS RESULTING FROM PROVIDING A PORTABLE POLICY (IN COMPARISON TO A GROUP
POLICY) AND FURTHER AGREES TO HAVE THE ADDITIONAL PREMIUM PAYMENTS DEDUCTED FROM
HER PAY.    IN THE EVENT OF THE EXECUTIVE’S DEATH, THE EXECUTIVE’S FAMILY SHALL
CONTINUE TO BE COVERED BY ALL OF THE COMPANY’S MEDICAL, HEALTH AND DENTAL PLANS,
AT THE COMPANY’S EXPENSE, TO THE EXTENT SUCH BENEFITS CAN BE OBTAINED AT A
REASONABLE COST, FOR EIGHTEEN (18) MONTHS FOLLOWING THE EXECUTIVE’S DEATH IN
ACCORDANCE WITH THE TERMS OF SUCH PLANS.


 


(G)                                 VACATION.  EXECUTIVE SHALL RECEIVE FOUR
(4) WEEKS OF VACATION ANNUALLY, ADMINISTERED IN ACCORDANCE WITH THE COMPANY’S
EXISTING VACATION POLICY.


 


(H)                                 MALPRACTICE INSURANCE.  THE COMPANY SHALL
PROVIDE MALPRACTICE INSURANCE IN AN AMOUNT TO BE AGREED UPON BY THE PARTIES, BUT
IN ANY EVENT A COMMERCIALLY REASONABLE AMOUNT CONSISTENT WITH THE COMPANY’S
INSURANCE PRACTICES GENERALLY.


 

3.                                       Business Expenses.

 

The Company shall pay or reimburse all reasonable travel and entertainment
expenses incurred by the Executive in connection with the performance of her
duties under this Agreement travel to the Company’s various offices and
facilities in the United States and abroad, reimbursement for attending
out-of-town meetings of the Board of Directors, and such other travel as may be
required or appropriate in Executive’s discretion, consistent with duly approved
Company budgets, to fulfill the responsibilities of her office, all in
accordance with such policies and procedures as the Company may from time to
time establish for senior officers and as required to preserve any deductions
for federal income taxation purposes to which the Company may be entitled and
subject to the Company’s normal requirements with respect to reporting and
documentation of such expenses.  The Company shall pay to Executive a
non-accountable automobile allowance of seven hundred ($700) dollars per month
for all expenses incurred by the Executive for Executive’s automobile (including
lease payments, insurance, maintenance, and gasoline).  The Company shall also
pay or reimburse Executive for all membership fees and dues in appropriate
professional associations and organizations utilized by Executive in the course
of her service for the Company including expenses of bar membership and
Continuing Legal Education, as well as all expenses incurred by the Executive
for Executive’s cellular telephone and portable text messaging including monthly
service charges, equipment maintenance and all other ancillary charges
including, but not limited to, text messaging, paging, and wireless
communications.

 

4.                                       Termination of Employment.

 

Notwithstanding any other provision of this Agreement, Executive’s employment
with the Company may be terminated upon written notice to the other party as
follows:

 


(A)                                  BY THE COMPANY, IN THE EVENT OF THE
EXECUTIVE’S DEATH OR DISABILITY (AS HEREINAFTER DEFINED) OR FOR CAUSE (AS
HEREINAFTER DEFINED).  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN
EITHER: (I) THE INDICTMENT OF, OR THE BRINGING OF FORMAL CHARGES AGAINST 
EXECUTIVE ON CHARGES INVOLVING CRIMINAL FRAUD OR EMBEZZLEMENT; (II) THE
CONVICTION OF EXECUTIVE OF A CRIME INVOLVING AN ACT OR ACTS OF DISHONESTY, FRAUD
OR MORAL TURPITUDE BY THE EXECUTIVE, WHICH ACT OR ACTS CONSTITUTE A FELONY;
(III) EXECUTIVE NEGLIGENTLY OR KNOWINGLY HAVING  CAUSED THE COMPANY  TO VIOLATE
THE COMPANY’S BYLAWS; (IV) EXECUTIVE HAVING COMMITTED ACTS OR OMISSIONS
CONSTITUTING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT WITH RESPECT TO THE COMPANY
INCLUDING WITH RESPECT TO ANY VALID CONTRACT TO WHICH THE COMPANY IS A PARTY;
(V) EXECUTIVE HAVING COMMITTED ACTS OR OMISSIONS CONSTITUTING A BREACH OF

 

3

--------------------------------------------------------------------------------


 


EXECUTIVE’S DUTY OF LOYALTY OR FIDUCIARY DUTY TO THE COMPANY OR ANY MATERIAL ACT
OF DISHONESTY OR FRAUD WITH RESPECT TO THE COMPANY WHICH ARE NOT CURED OR
SUBSTANTIALLY CURED TO THE SATISFACTION OF THE BOARD OF DIRECTORS OF THE COMPANY
IN A REASONABLE TIME, WHICH TIME SHALL BE AT LEAST 30 DAYS FROM RECEIPT OF
WRITTEN NOTICE FROM THE COMPANY OF SUCH MATERIAL BREACH; OR (VI) EXECUTIVE
HAVING COMMITTED ACTS OR OMISSIONS CONSTITUTING A MATERIAL BREACH OF THIS
AGREEMENT WHICH ARE NOT CURED OR SUBSTANTIALLY CURED TO THE SATISFACTION OF THE
BOARD OF DIRECTORS OF THE COMPANY IN A REASONABLE TIME, WHICH TIME SHALL BE AT
LEAST 30 DAYS FROM RECEIPT OF WRITTEN NOTICE FROM THE COMPANY SETTING FORTH WITH
SPECIFICITY THE PARTICULARS OF ANY SUCH MATERIAL BREACH AS WELL AS THE
CORRECTIVE ACTIONS REQUIRED; (VII) EXECUTIVE’S SUSPENSION, DISBARMENT OR LOSS OF
HER LICENSE TO PRACTICE LAW  PROVIDED THAT THE SAME IS NOT CURED OR
SUBSTANTIALLY CURED TO THE SATISFACTION OF THE BOARD OF DIRECTORS OF THE COMPANY
IN A REASONABLE TIME, WHICH TIME SHALL BE AT LEAST 30 DAYS FROM RECEIPT OF
NOTIFICATION OF THE SUSPENSION, DISBARMENT OR LOSS OF LICENSE TO PRACTICE LAW
(EXCEPT IN THE CASE OF A SUSPENSION FOR ADMINISTRATIVE REASONS, IN WHICH CASE
EXECUTIVE SHALL HAVE A REASONABLE TIME TO CURE THE SUSPENSION).  A DETERMINATION
THAT CAUSE EXISTS AS DEFINED IN CLAUSES (IV), (V), OR (VI) (AS TO THIS
AGREEMENT) OF THE PRECEDING SENTENCE SHALL BE MADE BY AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY”
SHALL MEAN THE INABILITY OF EXECUTIVE, IN THE REASONABLE JUDGMENT OF A PHYSICIAN
JOINTLY APPOINTED BY THE EXECUTIVE AND BOARD OF DIRECTORS, TO PERFORM, EVEN
WITH  REASONABLE ACCOMMODATION, HER DUTIES OF EMPLOYMENT FOR THE COMPANY OR ANY
OF ITS SUBSIDIARIES BECAUSE OF ANY PHYSICAL OR MENTAL DISABILITY OR INCAPACITY,
WHERE SUCH DISABILITY SHALL EXIST FOR AN AGGREGATE PERIOD OF MORE THAN 120 DAYS
IN ANY 365-DAY PERIOD OR FOR ANY PERIOD OF 90 CONSECUTIVE DAYS.  THE COMPANY
SHALL BY WRITTEN NOTICE TO THE EXECUTIVE SPECIFY THE EVENT RELIED UPON FOR
TERMINATION PURSUANT TO THIS SECTION 4(A), AND EXECUTIVE’S EMPLOYMENT HEREUNDER
SHALL BE DEEMED TERMINATED AS OF THE DATE OF SUCH NOTICE.  IN THE EVENT OF ANY
TERMINATION UNDER THIS SUBSECTION 4(A), THE COMPANY SHALL PAY ALL AMOUNTS THEN
DUE TO THE EXECUTIVE UNDER SECTION 2(A) OF THIS AGREEMENT FOR ANY PORTION OF THE
PAYROLL PERIOD WORKED BUT FOR WHICH PAYMENT HAD NOT YET BEEN MADE UP TO THE DATE
OF TERMINATION, AND, IF SUCH TERMINATION WAS FOR CAUSE, THE COMPANY SHALL HAVE
NO FURTHER OBLIGATIONS TO EXECUTIVE UNDER THIS AGREEMENT, AND ANY AND ALL
OPTIONS GRANTED HEREUNDER SHALL TERMINATE ACCORDING TO THEIR TERMS.  IN THE
EVENT OF A TERMINATION DUE TO EXECUTIVE’S DISABILITY OR DEATH, THE COMPANY SHALL
COMPLY WITH ITS OBLIGATIONS UNDER SECTIONS 2(E) AND 2(F).


 


(B)                                 BY THE COMPANY, IN THE ABSENCE OF CAUSE, FOR
ANY REASON AND IN ITS SOLE AND ABSOLUTE DISCRETION, PROVIDED THAT IN SUCH EVENT
THE COMPANY SHALL, AS LIQUIDATED DAMAGES OR SEVERANCE PAY, OR BOTH, CONTINUE TO
PAY TO EXECUTIVE THE BASE SALARY (AT A MONTHLY RATE EQUAL TO THE RATE IN EFFECT
IMMEDIATELY PRIOR TO SUCH TERMINATION) FOR THE LONGER OF THE REMAINING TERM
THROUGH APRIL 28, 2008 IF THIS AGREEMENT HAS NOT BEEN AUTOMATICALLY RENEWED OR
APRIL 28, 2009 IF THIS AGREEMENT HAS BEEN AUTOMATICALLY RENEWED OR TWELVE MONTHS
FROM THE DATE OF TERMINATION (THE “TERMINATION PAYMENTS”), WHEN, AS AND IF SUCH
PAYMENTS WOULD HAVE BEEN MADE IN THE ABSENCE OF EXECUTIVE’S TERMINATION.  THE
TERMINATION PAYMENTS SHALL BE MADE REGARDLESS OF EXECUTIVE’S SUBSEQUENT
RE-EMPLOYMENT AS LONG AS ANY NEW EMPLOYMENT IS NOT IN VIOLATION OF SECTIONS 5 OR
6 OF THIS AGREEMENT.


 


(C)                                  BY THE EXECUTIVE FOR “GOOD REASON,” (AS THE
EXECUTIVE SHALL REASONABLY DETERMINE IN GOOD FAITH) WHICH SHALL BE DEEMED TO
EXIST: (I) IF THE COMPANY’S BOARD OF DIRECTORS OR THAT OF ANY SUCCESSOR ENTITY
OF THE COMPANY FAILS TO APPOINT OR REAPPOINT THE EXECUTIVE  OR REMOVES THE
EXECUTIVE FROM THE TITLE AND/OR OFFICE OF EXECUTIVE VICE PRESIDENT AND GENERAL
COUNSEL OF THE COMPANY OR FROM ANY SUCCESSOR ENTITY OPERATING THE COMPANY;
(II) IF THE COMPANY’S BOARD OF DIRECTORS OR THAT OF ANY SUCCESSOR ENTITY OF THE
COMPANY FAILS TO APPOINT THE EXECUTIVE TO SERVE ON THE BOARD OF DIRECTORS WITHIN
THIRTY (30) DAYS OF THE EMPLOYMENT DATE OR FAILS TO RENOMINATE THE EXECUTIVE TO
SERVE ON THE BOARD OF DIRECTORS; (III) IF EXECUTIVE IS ASSIGNED ANY DUTIES
MATERIALLY INCONSISTENT WITH THE DUTIES OR RESPONSIBILITIES OF THE GENERAL
COUNSEL AND EXECUTIVE VICE PRESIDENT OF THE COMPANY AS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER ACTION BY THE COMPANY THAT RESULTS IN A MATERIAL
DIMINUTION IN SUCH POSITION, AUTHORITY, DUTIES, OR RESPONSIBILITIES, EXCLUDING
AN ISOLATED, INSUBSTANTIAL, AND INADVERTENT ACTION NOT TAKEN IN BAD FAITH AND
WHICH IS REMEDIED BY THE COMPANY PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN
BY EXECUTIVE (BUT NOT EXCLUDING CHANGES RESULTING FROM A SALE OF THE COMPANY,
WHETHER BY MERGER, TENDER OFFER OR OTHERWISE) PROVIDED THAT EXECUTIVE SHALL ACT
WITHIN 30 DAYS OF BECOMING AWARE OF ANY SUCH DIMINUTION IN THE SCOPE OF HER
DUTIES, RESPONSIBILITIES, AUTHORITY OR POSITION;  (IV) IF THE COMPANY SHALL
BREACH OR SHALL HAVE CONTINUED TO FAIL TO COMPLY WITH ANY MATERIAL PROVISION OF
THIS AGREEMENT AFTER A 30-DAY PERIOD TO CURE (IF SUCH FAILURE IS CURABLE)
FOLLOWING WRITTEN NOTICE TO THE COMPANY OF SUCH NON-COMPLIANCE; (V) IF THE BOARD
OF DIRECTORS REQUIRES EXECUTIVE WITHOUT HER EXPRESS WRITTEN CONSENT TO RELOCATE
TO ANY AREA OUTSIDE A THIRTY-FIVE (35) MILE RADIUS OF KENNETT SQUARE,
PENNSYLVANIA, (VI) UPON A CHANGE IN CONTROL OF THE COMPANY OR WITHIN TWELVE (12)
MONTHS OF ANY SUCH CHANGE IN CONTROL (FOR THESE PURPOSES THE TERM “CHANGE IN
CONTROL” SHALL HAVE THE MEANING SET FORTH IN RULE 405 OF THE SECURITIES ACT OF
1933), OR WITHIN TWELVE (12) MONTHS OF A SALE OF SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY OR THE MERGER OUT OF EXISTENCE OF THE COMPANY.   IN THE EVENT OF
ANY TERMINATION FOR “GOOD REASON” UNDER THIS SECTION 4(C),

 

4

--------------------------------------------------------------------------------


 


THE COMPANY SHALL, AS LIQUIDATED DAMAGES OR SEVERANCE PAY, OR BOTH, PAY THE
TERMINATION PAYMENTS, AS DEFINED IN (B) OF THIS SECTION 4, TO EXECUTIVE, WHEN,
AS AND IF SUCH PAYMENTS WOULD HAVE BEEN MADE IN THE ABSENCE OF EXECUTIVE’S
TERMINATION.


 


(D)                                 DURING ANY PERIOD IN WHICH EXECUTIVE IS
OBLIGATED NOT TO COMPETE WITH THE COMPANY PURSUANT TO SECTION 5 HEREOF (UNLESS
EXECUTIVE WAS TERMINATED FOR CAUSE AS DEFINED HEREIN), EXECUTIVE AND HER FAMILY
SHALL CONTINUE TO BE COVERED BY THE COMPANY’S LIFE, MEDICAL, HEALTH AND DEATH
PLANS.  SUCH COVERAGE SHALL BE AT THE COMPANY’S EXPENSE TO THE SAME EXTENT AS IF
EXECUTIVE WERE STILL EMPLOYED BY THE COMPANY.  IN THE EVENT OF A TERMINATION
PURSUANT TO SECTIONS 4(B) OR 4(C), THE COMPANY SHALL PROVIDE TO EXECUTIVE THE
PRO-RATA SHARE OF HER ANNUAL BONUS, TO THE EXTENT ONE IS AWARDED BY THE
COMPENSATION COMMITTEE THE CONSIDERATION OF WHICH SHALL BE TAKEN IN GOOD FAITH,
GIVING A FULL MONTH’S CREDIT FOR ANY PARTIAL MONTH WORKED IN THAT BONUS YEAR.  
ADDITIONALLY, IN THE EVENT OF A TERMINATION PURSUANT TO SECTIONS 4(B) OR 4(C),
THE COMPANY SHALL PROVIDE TO EXECUTIVE, AT THE COMPANY’S EXPENSE, OUTPLACEMENT
SERVICES OF A NATURE CUSTOMARILY PROVIDED TO A SENIOR EXECUTIVE. 
NOTWITHSTANDING THE FOREGOING, THE OBLIGATIONS OF THE COMPANY PURSUANT TO THIS
SECTION 4(D) SHALL REMAIN IN EFFECT NO LONGER THAN THE TERM OF THE TERMINATION
PAYMENTS.


 


(E)                                  IN THE EVENT THAT ANY AMOUNTS PAYABLE
AND/OR ANY BENEFITS PROVIDED TO THE EXECUTIVE UNDER THE TERMS OF THIS AGREEMENT
AND/OR UNDER ANY OTHER PLAN, AGREEMENT OR ARRANGEMENT BY WHICH SHE IS TO RECEIVE
PAYMENTS OR BENEFITS IN THE NATURE OF COMPENSATION WOULD CONSTITUTE “EXCESS
PARACHUTE PAYMENTS” AS THAT TERM IS DEFINED FOR PURPOSES OF SECTION 280G OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”) AND TREASURY REGULATIONS
PROMULGATED PURSUANT THERETO, THEN THE AMOUNTS PAYABLE UNDER THE TERMS OF THIS
AGREEMENT AND/OR UNDER ANY OTHER PLAN, AGREEMENT OR ARRANGEMENT SHALL BE REDUCED
SO THAT NO PAYMENTS ARE DEEMED “EXCESS PARACHUTE PAYMENTS.”  ANY DECISIONS
REGARDING THIS REQUIREMENT OR IMPLEMENTATION OF REDUCTIONS SHALL BE MADE BY TAX
COUNSEL SELECTED BY THE COMPANY.


 


(F)                                    IF ANY PAYMENT TO EXECUTIVE UNDER THE
TERMS OF THIS AGREEMENT IS DETERMINED TO CONSTITUTE A PAYMENT OF NONQUALIFIED
DEFERRED COMPENSATION FOR PURPOSES OF SECTION 409A OF THE CODE, SUCH PAYMENT
SHALL BE DELAYED UNTIL THE DATE THAT IS SIX MONTHS AFTER THE DATE OF EXECUTIVE’S
SEPARATION FROM SERVICE WITH THE COMPANY, SO AS TO COMPLY WITH THE SPECIAL
RULE FOR CERTAIN “SPECIFIED EMPLOYEES” SET FORTH IN CODE
SECTION 409A(A)(2)(B)(I) UNLESS IT IS DETERMINED THAT IMMEDIATE DISTRIBUTION IS
PERMISSIBLE (AND DOES NOT TRIGGER ANY ADDITIONAL TAX LIABILITY PURSUANT TO CODE
SECTION 409A(A)(L)) PURSUANT TO CODE SECTION 409A(A)(2)(A)(V) BY REASON OF BEING
PAYABLE IN CONNECTION WITH A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF THE
COMPANY OR IN THE OWNERSHIP OF A SUBSTANTIAL POSITION OF THE ASSETS OF THE
COMPANY.


 

5.                                       Non-Competition.

 

During the period of Executive’s employment hereunder and during the period, if
any, during which payments are required to be made to the Executive by the
Company pursuant to Sections 4(b) or 4(c), the Executive shall not, within any
state or foreign jurisdiction in which the Company or any subsidiary of the
Company is then providing services or products or marketing its services or
products (or engaged in active discussions to provide such services), or within
a fifty (50) mile radius of any such state, directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
or in any manner engage in any business engaged in by the Company (unless the
Board of Directors shall have authorized such activity and the Company shall
have consented thereto in writing).  The foregoing sentence shall not prevent
Executive from practicing in a law firm which represents a client which performs
business engaged in by the Company as long as Executive herself provides no
legal services, directly or indirectly to the client which performs business
engaged in by the Company.  The term “business engaged in by the Company” shall
mean the development and commercialization of autologous fibroblast system
technology for application in, among other therapies, dermatology, surgical and
post-traumatic scarring, skin ulcers, cosmetic surgery, periodontal disease, 
reconstructive dentistry, vocal chord injuries, urinary incontinence, and
digestive and gastroenterological disorders and other applications relating to
the market for autologous fibroblast or UMC cells and the five derivative cell
lines: osteoblast, chondroblast, fibroblast, adipocyte, and neuroectoderm. 
Investments in less than five percent of the outstanding securities of any class
of a corporation subject to the reporting requirements of Section 13 or
Section 15(d) of the Securities Exchange Act of 1934, as amended, shall not be
prohibited by this Section 5.  At the option of Executive, Executive’s
obligations under this Section 5 arising after the termination of Executive
shall be suspended during any period in which the Company

 

5

--------------------------------------------------------------------------------


 

fails to pay to her Termination Payments required to be paid to her pursuant to
this Agreement.  The provisions of this Section 5 are subject to the provisions
of Section 14 of this Agreement.

 

6.                                       Inventions and Confidential
Information.

 

The parties hereto recognize that a major need of the Company is to preserve its
specialized knowledge, trade secrets, and confidential information.  The
strength and good will of the Company is derived from the specialized knowledge,
trade secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries.  The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries.  The Executive acknowledges that the proprietary information,
observations and data obtained by her while employed by the Company concerning
the business or affairs of the Company are the property of the Company.  By
reason of her being a senior executive of the Company, the Executive has or will
have access to, and has obtained or will obtain, specialized knowledge, trade
secrets and confidential information about the Company’s operations and the
operations of its subsidiaries, which operations extend throughout the United
States.  For purposes of this Section 6, “Company” shall mean the Company and
each of its controlled subsidiaries.  Therefore, subject to the provisions of
Section 14 hereof, the Executive hereby agrees as follows, recognizing that the
Company is relying on these agreements in entering into this Agreement:

 


(I)                                     DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND THEREAFTER, THE EXECUTIVE WILL NOT USE, DISCLOSE
TO OTHERS, OR PUBLISH OR OTHERWISE MAKE AVAILABLE TO ANY OTHER PARTY ANY
INVENTIONS OR ANY CONFIDENTIAL BUSINESS INFORMATION ABOUT THE AFFAIRS OF THE
COMPANY, INCLUDING BUT NOT LIMITED TO CONFIDENTIAL INFORMATION CONCERNING THE
COMPANY’S PRODUCTS. “CONFIDENTIAL INFORMATION” SHALL INCLUDE COMMERCIAL OR TRADE
SECRETS ABOUT COMPANY’S PRODUCTS, METHODS, ENGINEERING DESIGNS AND STANDARDS,
ANALYTICAL TECHNIQUES, TECHNICAL INFORMATION, CUSTOMER INFORMATION, EMPLOYEE
INFORMATION, OR FINANCIAL AND BUSINESS RECORDS, ANY OF WHICH CONTAINS
PROPRIETARY INFORMATION CREATED OR ACQUIRED BY THE COMPANY AND WHICH INFORMATION
IS HELD IN CONFIDENCE BY COMPANY. CONFIDENTIAL INFORMATION DOES NOT INCLUDE
INFORMATION WHICH: (I) BECOMES GENERALLY AVAILABLE TO THE PUBLIC, UNLESS SAID
CONFIDENTIAL INFORMATION WAS DISCLOSED IN VIOLATION OF A CONFIDENTIALITY
AGREEMENT; OR (II) BECOMES AVAILABLE TO EXECUTIVE ON A NON-CONFIDENTIAL BASIS
FROM A SOURCE OTHER THAN THE COMPANY OR ITS AGENTS, PROVIDED THAT SUCH SOURCE IS
NOT BOUND BY A CONFIDENTIALITY AGREEMENT WITH THE COMPANY.


 


(II)                                  DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND FOR TWELVE (12) MONTHS THEREAFTER, (A) THE
EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY THROUGH ANOTHER ENTITY INDUCE  ANY
EMPLOYEE OF THE COMPANY TO LEAVE THE COMPANY’S EMPLOY (UNLESS THE BOARD OF
DIRECTORS SHALL HAVE AUTHORIZED SUCH EMPLOYMENT AND THE COMPANY SHALL HAVE
CONSENTED THERETO IN WRITING) OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN THE COMPANY AND ANY EMPLOYEE THEREOF OR (B) TORTIOUSLY INTERFERE WITH
THE COMPANY’S BUSINESS RELATIONSHIP WITH  ANY CUSTOMER, SUPPLIER, LICENSEE,
LICENSOR OR OTHER BUSINESS RELATION OF THE COMPANY.


 

7.                                       Indemnification.

 

The Company will indemnify (and advance the costs of defense of) and hold
harmless the Executive (and her legal representatives) to the fullest extent
permitted by the laws of the state in which the Company is incorporated, as in
effect at the time of the subject act or omission, or by the Certificate of
Incorporation and Bylaws of the Company, as in effect at such time or on the
date of this Agreement, whichever affords greater protection to the Executive,
and the Executive shall be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its executive
officers, against all judgments, damages, liabilities, costs, charges and
expenses whatsoever incurred or sustained by her or her legal representative in
connection with any action, suit or proceeding to which she (or her legal
representatives or other successors) may be made a party by reason of her being
or having been an officer of the Company or any of its subsidiaries except that
the Company shall have no obligation to indemnify Executive for liabilities
resulting from conduct of the Executive with respect to which a court of
competent jurisdiction has made a final determination that Executive committed
gross negligence or willful misconduct.

 

6

--------------------------------------------------------------------------------


 

8.                                       Litigation Expenses.

 

In the event of any litigation or other proceeding between the Company and the
Executive with respect to the subject matter of this Agreement and the
enforcement of the rights hereunder, the losing party shall reimburse the
prevailing party for all of her/its reasonable costs and expenses relating to
such litigation or other proceeding, including, without limitation, her/its
reasonable attorneys’ fees and expenses.

 

9.                                       Consolidation; Merger; Sale of Assets;
Change of Control.

 

Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term “Company,” as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect and shall entitle the Executive and her
heirs, beneficiaries and representatives to exactly the same compensation,
benefits, perquisites, payments and other rights as would have been their
entitlement had such combination, consolidation, merger, transfer of assets or
formation of such partnership or joint venture not occurred.

 

10.                                 Survival of Obligations.

 

Sections 4, 5, 6, 7, 8, 9, 11, 12 and 14 shall survive the termination for any
reason of this Agreement (whether such termination is by the Company, by the
Executive, upon the expiration of this Agreement or otherwise).

 

11.                                 Executive’s Representations.

 

The Executive hereby represents and warrants to the Company that to the best of
her knowledge: (i) the execution, delivery and performance of this Agreement by
the Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which she is bound, (ii) the Executive is
not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms.  The Executive hereby acknowledges and represents that she has
consulted with legal counsel regarding her rights and obligations under this
Agreement and that she fully understands the terms and conditions contained
herein.

 

12.                                 Company’s Representations.

 

The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Company is a party
or by which it is bound; (ii) upon the execution and delivery of this Agreement
by the Executive, this Agreement shall be the valid and binding obligation of
the Company, enforceable in accordance with its terms; and (iii) the Company’s
representations made by the Board of Directors and members of senior management
prior to the execution of this Agreement regarding the science, business or
fiscal propriety of the Company are accurate in all material respects

 

13.                                 Enforcement.

 

Because the Executive’s services are unique and because the Executive has access
to confidential information concerning the Company, the parties hereto agree
that money damages would not be an adequate remedy for any breach of this
Agreement.  Therefore, in the event of a breach of this Agreement, the Company
may,

 

7

--------------------------------------------------------------------------------


 

in addition to other rights and remedies existing in its favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security).

 

14.                                 Severability.

 

In case any one or more of the provisions or part of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of this Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of this Agreement or any provision or provisions hereof in any
other jurisdiction; and this Agreement shall be reformed and construed in such
jurisdiction as if such provision or part of a provision held to be invalid or
illegal or unenforceable had never been contained herein and such provision or
part reformed so that it would be valid, legal and enforceable in such
jurisdiction to the maximum extent possible.  In furtherance and not in
limitation of the foregoing, the Company and the Executive each intend that the
covenants contained in Sections 5 and 6 shall be deemed to be a series of
separate covenants, one for each and every state of the United States and any
foreign country set forth therein.  If, in any judicial proceeding, a court
shall refuse to enforce any of such separate covenants, then such unenforceable
covenants shall be deemed eliminated from the provisions hereof for the purpose
of such proceedings to the extent necessary to permit the remaining separate
covenants to be enforced in such proceedings.  If, in any judicial proceeding, a
court shall refuse to enforce any one or more of such separate covenants because
the total time, scope or area thereof is deemed to be excessive or unreasonable,
then it is the intent of the parties hereto that such covenants, which would
otherwise be unenforceable due to such excessive or unreasonable period of time,
scope or area, be enforced for such lesser period of time, scope or area as
shall be deemed reasonable and not excessive by such court.

 

15.                                 Entire Agreement; Amendment.

 

Except as otherwise set forth in this Agreement, this Agreement contains the
entire agreement between the Company and the Executive with respect to the
subject matter hereof and thereof.  This Agreement may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
or on behalf of the party against whom enforcement of any amendment, waiver,
change, modification or discharge is sought.  No course of conduct or dealing
shall be construed to modify, amend or otherwise affect any of the provisions
hereof.

 

16.                                 Notices.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if physically delivered,
delivered by express mail or other expedited service or upon receipt if mailed,
postage prepaid, via registered mail, return receipt requested, addressed as
follows:

 

(a)

 

To the Company:

 

(b)

To the Executive:

 

 

 

 

 

 

 

 

 

 

 

 

Isolagen

 

 

Susan Stranahan Ciallella

 

 

 

 

102 Pickering Way

 

 

107 Stonepine Drive

 

 

 

 

Suite 200

 

 

Kennett Square, PA 19348

 

 

 

 

Exton, PA 19341

 

 

 

 

 

 

and/or to such other persons and addresses as any party shall have specified in
writing to the other.

 

17.                                 Assignability.

 

This Agreement shall not be assignable by either party and shall be binding
upon, and shall inure to the benefit of, the heirs, executors, administrators,
legal representatives, successors and assigns of the parties.  In the

 

8

--------------------------------------------------------------------------------


 

event that all or substantially all of the business of the Company is sold or
transferred, then this Agreement shall be binding on the transferee of the
business of the Company whether or not this Agreement is expressly assigned to
the transferee.

 

18.                                 Governing Law.

 

This Agreement shall be governed by and construed under the laws of the
Commonwealth of Pennsylvania.

 

19.                                 Waiver and Further Agreement.

 

Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof.  Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.

 

20.                                 Headings of No Effect.

 

The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

 

 

 

COMPANY:

 

 

 

ISOLAGEN, INC.

 

 

 

 

 

By

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

Susan Stranahan Ciallella

 

10

--------------------------------------------------------------------------------